Jackson, Justice.
Fort Williams filed a bill against English to compel the specific performance of a contract for the sale of a piece of *548land, of which complainant was in possession. The jury, on the hearing, found for the defendant and the court decreed accordingly, and the answer in the nature of a cross-bill asking it, having been filed, it was further decreed that defendant be put in possession of the land. The contract set up in the bill rested entirely on parol evidence, there being no scrape of a pen about it, and the evidence being conflicting, very conflicting, we have no power legally to set aside the verdict and overrule the presiding judge who sustained it, unless the court committed some error of law complained of in the motion for a new trial.
Only two errors are assigned in addition to the ground that the court erred in overruling the motion because the verdict is contrary to law and the weight of evidence, the second ground not being certified to be true.
1. The first is that the court should have admitted the sayings of complainant when he alleges that he sold a mule to one Smith to get one hundred dollars to pay on the land, the defendant not being present. The testimony was inadmissible, being the sayings of one party to a stranger to the suit in the absence of the other party, and no part of the res gestee in this case, to-wit, the, transaction between complainant and defendant. Besides, there was other evidence that the mule was sold for the purpose, and nothing in conflict therewith ; and the presumption, from the facts in the case, is that Mrs. Williams paid complainant for it, as his brother, who paid defendant the said $100.00, took back an agreement or bond to make titles' to Mrs. Williams by the defendant, and not to make them to the complainant. The complainant was not hurt by not getting in this hearsay testimony.
2. The other ground is that the verdict does not cover all the issues made by the pleadings. It does cover all. The only issues made are between complainant and defendant, Greer, the administrator of Mrs. Williams, making none whatever. The bill of complainant and answer in the nature of a cross-bill of defendant, make the only issues. The *549bill asserts a parol contract for the sale of the land by defendant to complainant; the answer denies it flatly, and avers that complainant is in possession of defendant’s land wrongfully, and without the slightest title or agreement to make title of any sort to complainant, and prays a decree for a writ of possession — alleging that defendant did agree to convey the land to Mrs. "Williams, complainant’s mother and defendant’s mother-in-law, when she paid him certain sums, which she had not paid, except the $100.00, and that this sum of $100.00 did not even pay the value of the rent of the land which defendant allowed her to occupy till her death.
These issues are all that the pleadings make, the verdict for defendant covers them fully, and the decree thereon is right.
Judgment aflirmed.